NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3079-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PAUL DOUGHERTY,

     Defendant-Appellant.
_______________________

                    Submitted February 5, 2020 – Decided January 15, 2021

                    Before Judges Fuentes, Haas and Enright.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Camden County, Accusation No. 18-10-2467.

                    Edward Crisonino, attorney for appellant.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Brian Uzdavinis, Deputy Attorney
                    General, of counsel and on the brief).

          The opinion of the court was delivered by

FUENTES, P.J.A.D.
        Defendant Paul Dougherty appeals from the order of the Criminal Part

which upheld the Attorney General's objection to his admission into the Pretrial

Intervention (PTI) program. We affirm.

        At all times relevant to this case, defendant was an attorney and an elected

Commissioner of Haddon Township. 1 He served in this elected position from

May 1, 2013 to July 31, 2018. On October 17, 2018, defendant waived his right

to have the charges against him presented to a Grand Jury and pled guilty,

pursuant to a negotiated agreement with the State, to an accusation charging him

with third degree conspiracy to confer an unlawful benefit to a public servant,

N.J.S.A. 2C:5-2 and N.J.S.A. 2C:27-11(b).

        Defendant admitted that during the time he served as an elected

Commissioner of the Township of Haddon, he received $7,106 from a law firm

as a fee2 for referring an employee of the Township in litigation against the




1
 Haddon Township is a municipality organized under the Walsh Act, N.J.S.A.
40:70-1 to N.J.S.A. 40:76-27. Under this form of government, a municipality is
governed by a board of commissioners who have "all . . . executive,
administrative, judicial and legislative powers[.]" N.J.S.A. 40:72-2. See City of
Wildwood v. DeMarzo, 412 N.J. Super. 105, 111-12 (App. Div. 2010).
2
    See Rule 1:39-6(d).
                                                                            A-3079-18T3
                                          2
Township, in violation of N.J.S.A. 2C:27-11(b).3 Although the appellate record

does not contain the transcript of the plea hearing, the Judgment of Conviction

reflects defendant pled guilty to this offense on July 30, 2018.

      On October 31, 2018, defendant submitted an application to the vicinage's

Criminal Division Manager for admission into PTI. In a letter addressed to the

trial judge dated November 1, 2018, the Deputy Attorney General (DAG) who

represented the State objected to defendant's admission into PTI based on: (1)

the serious nature of the offense; and (2) the consequential erosion of the public's

faith in the impartiality of our criminal justice system. The State also relied on

the presumption against admission into PTI codified in Rule 3:28-1(e)(1) for

offenses in which "a public officer or employee . . . is charged with a crime that

involved or touched the public office or employment."               To rebut this

presumption of ineligibility, the applicant must present evidence of

extraordinary and compelling circumstances. R. 3:28-1(e)(3). The State argued




3
  On May 8, 2020, the Supreme Court formally reprimanded defendant for
violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on
the lawyer's honesty, trustworthiness or fitness as a lawyer); and RPC 8.4(c)
(conduct involving dishonesty, fraud, deceit or misrepresentation). In re
Dougherty, 241 N.J. 541 (2020).
                                                                            A-3079-18T3
                                         3
defendant had not presented any grounds to satisfy this high standard for

admission into PTI.

      The State concluded its objection to defendant's admission into PTI by

noting that:

               the defense had been advised, we were alternatively
               prepared to present an indictment to a State Grand Jury
               charging second-degree Official Misconduct, N.J.S.A.
               2C:30-2, which carries a mandatory minimum five-year
               prison term. Moreover, . . . defendant's plea was the
               result of a negotiated agreement with the State that
               involved . . . defendant's acknowledgment of guilt and
               entry into a consent order with a lifetime ban on public
               office/employment, in exchange for which the State
               would agree to recommend a non-custodial term of
               probation. This agreement was further acknowledged
               on the record by the defense that same day.

      The State's appendix contains a two-page document which appears to be

a copy of defendant's PTI application. The first page is labeled: "Application

for PTI," and contains three printed vertical columns that run the length of the

page. Each column contains a heading that describes the process and eligibility

requirements for admission into PTI. The applicant is apprised that he or she

will be interviewed by "a staff member of the Criminal Division of the Superior

Court." This staff member will prepare a written report "detailing the decision

for admittance or rejection."


                                                                          A-3079-18T3
                                          4
      The appellate record does not include a copy of the Criminal Division staff

member's report containing his or her assessment of defendant's suitability for

admission into PTI. See R. 3:28-6(b).4 This court has made clear that the PTI

program is designed to require the participation of both the Criminal Division

Manager and the prosecutor. State v. Rizzitello, 447 N.J. Super. 301, 310-11

(App. Div. 2016). Although Rizzitello was decided before the Supreme Court

adopted Rule 3:28-1, the underlying principle requiring input and participation

from these two branches of government remain a vital and mandatory part of

this diversionary program.

      We thus included the following admonition in Rizzitello: "We expect the

trial court to enforce this aspect of the PTI Program's application process to

ensure the reviewing judge has a complete record before deciding a defendant's

challenge to the denial of his or her application." Id. at 311. Here, the trial court

failed to enforce this requirement. However, the record contains sufficient facts

to enable us to reach a final conclusion.

      On January 14, 2019, the State responded to defendant's petition to the

trial court for admission into PTI. The State's submission applied the facts of


4
 Rule 3:28-1 to -10 repealed Rule 3:28. The Supreme Court adopted the new
Rules on July 15, 2017, with an effective date of July 1, 2018.
                                                                             A-3079-18T3
                                         5
the case to the seventeen statutory factors in N.J.S.A. 2C:43-12(e). The DAG

argued that factors (1), the nature of the offense; and (2), the facts of the case,

provided sufficient grounds to support the State's objection to defendant's

admission into PTI. The DAG provided the following summary of these salient

facts:

               In sum, defendant is an attorney who, while serving as
               municipal prosecutor in multiple locations, also held
               the elected position of township commissioner in
               Haddon Township. When contacted in 20l3 by a
               township employee for assistance with some
               employment-related issues, defendant, as a township
               commissioner, directed that employee to a law firm to
               sue the township. The employee followed defendant's
               guidance, retained the law firm that defendant had
               recommended and sued the township.

               When the matter ultimately settled in 2015, the law firm
               that September sent defendant a referral fee of $7,106,
               which defendant accepted and deposited into a bank
               account. Defendant later returned that fee to the law
               firm, but only after being approached by Division of
               Criminal Justice detectives who advised him of their
               investigation into the matter in July 2018.

         Against these facts, the State argued that factor N.J.S.A. 2C:43-12(e)(3),

defendant's motivation and age, supported its position. Defendant was in his

forties when he committed this crime. The State also found the following factors

supported its decision to reject defendant's application for admission into PTI.


                                                                           A-3079-18T3
                                          6
Factor (5), the nonexistence of personal problems or character flaws; (6), the

crime was not related to a condition or situation conducive to change through

participation in the PTI program; and (7), the need to deter public corruption

and promote public confidence in elected officials.

      The State conceded that factors N.J.S.A. 2C:43-12(e)(8) through (13)

were not relevant to this case. However, factor (14), striking a proper balance

between the nature of the crime and the value of supervisory treatment, weighed

in favor of prosecution. The State argued there was "a strong need to send a

message that public officials who use their official positions and official powers

for personal benefit will be prosecuted." The State conceded that factors (15)

and (16) were not relevant. Finally, factor (17) requires the State to consider

whether the harm done to society by foregoing criminal prosecution outweighs

the benefits to society in allowing an offender to participate in a supervisory

treatment program. The State argued factor (17) strongly supports denying

defendant admission into PTI.

      The State concluded its statement in opposition as follows:

            The State's objection is based upon a consideration of
            the relevant factors in N.J.S.A. 2C:43-12e and those
            factors have been evaluated on both a quantitative and
            qualitative basis. The appropriate and relevant factors
            have been considered, no irrelevant Factors have been

                                                                          A-3079-18T3
                                        7
           considered, and the consideration of the relevant factors
           is sound. It is the State's conclusion that defendant, Mr.
           Dougherty, is not an appropriate candidate for PTI.
      Defendant's appeal of the State's rejection of his PTI application came for

oral argument before the trial court on February 7, 2019. Defense counsel

argued defendant did not act in a corrupt manner nor violate the essential duties

of his elected office when he referred a municipal employee to a law firm for

legal advice. As framed by defense counsel:

            The case arises because an employee of the township
            where he was a commissioner felt that she had a
            potential whistle blower suit against the police
            department. She consulted with [defendant] and he
            referred her to an attorney who eventually brought a
            case and the township insurance company settled that
            case based on what they viewed the merits of that case.

            ....

            So the money here comes from the attorney for the
            [employee]. That was paid by the township insurance
            company, not by the township. It was paid by the
            township insurance company based on the merits of the
            claim brought against the township police department,
            not based on anything Mr. Dougherty did. So there is
            no indication whatsoever that the township, the citizens
            of the township, were in any way injured or paid
            anything as a result of Mr. Dougherty’s conduct.

      The DAG presented a starkly different account of defendant's conduct and

the implications that a reasonable person can infer from it. After a municipal


                                                                         A-3079-18T3
                                       8
employee received what she believed to be an unsatisfactory response from

Human Resources, the aggrieved municipal employee approached defendant in

his official role as a Township Commissioner.        The employee spoke with

defendant "briefly" about her situation and asked him for "help." As explained

by the DAG:

            based on her statements . . . that were put forth in
            discovery to the court and the defense . . . she asked
            [defendant] for his help with the suspension. She didn’t
            know why she had been suspended. And at that point
            the defendant advised . . . this township employee that
            it sounded like she had a basis for a (indiscernible)
            lawsuit and she should go talk to attorneys at a specific
            law firm[.]

      The DAG noted that defendant received a letter from that specific law firm

in May 2013 "thanking him for the referral." According to the DAG, the law

firm's letter was "basically their acknowledgement that this was an official

referral from one legal office to another." When the litigation was "resolved" in

2015, defendant received a letter from the law firm advising him of the facts

that ended the litigation and transmitting a check payable to defendant in the

amount of $7,106, constituting his referral fee pursuant to Rule 1:39-6(d).

      In July 2018, detectives from the Criminal Division of the Attorney

General's Office formally advised defendant that there was an ongoing


                                                                         A-3079-18T3
                                       9
investigation concerning this matter. A "few days" after this interaction with

the detectives, defendant returned the $7,106 to the law firm.         The DAG

represented to the trial court that the State was prepared to charge and prosecute

defendant for second degree official misconduct under N.J.S.A. 2C:30-2(a),

which carries a mandatory minimum sentence of five years imprisonment.

After intense negotiations, the State allow defendant to plead guilty to thi rd

degree conspiracy to confer an unlawful benefit on a public official. N.J.S.A.

2C:5-2 and N.J.S.A. 2C:27-11(b).

      The trial judge denied defendant's request to admit him to PTI over the

State's objection.   The judge began his analysis by noting that the crime

defendant pled guilty to carries a presumption against admission into PTI. He

also reviewed the relevant statutory factors in N.J.S.A. 2C:43-12(e) as well as

the Supreme Court's decision in State v. Roseman, which reaffirmed that "PTI

is essentially an extension of the charging decision, therefore the decision to

grant or deny PTI is a 'quintessentially prosecutorial function.'" 221 N.J 611,

624 (2015) (quoting State v. Wallace, 146 N.J. 576, 582 (1996)). Consequently,

a judge reviews a decision of the prosecutor to reject a defendant's PTI

application with great deference. A judge is empowered to admit a defendant

into PTI over the prosecutor's objection only if the record shows "clearly and

                                                                          A-3079-18T3
                                       10
convincingly" that the prosecutor's decision constituted a "patent and gross

abuse of discretion." Wallace, 146 N.J. at 582.

      Here, the trial judge found defendant did not meet this burden of proof.

The judge also found that the State duly considered all of the relevant factors

under N.J.S.A. 2C:43-12(e). On February 19, 2019, the trial court sentenced

defendant to a two-year term of probation, conditioned upon defendant

surrendering his firearms purchaser identification card, undergoing a substance

abuse evaluation and treatment at the discretion of his probation officer,

submitting to periodic drug screening, and providing a DNA sample.

      On appeal, defendant raises the following argument:

        POINT ONE

            THE  PROSECUTOR'S   DENIAL    OF   THE
            DEFENDANT'S PTI APPLICATION WAS A
            PATENT AND GROSS ABUSE OF DISCRETION.

      We reject this argument and affirm.         The Supreme Court recently

reaffirmed the standard of review of a trial court's decision to uphold the

prosecutor's rejection of a defendant's application for admission into PTI:

            Ordinarily, an abuse of discretion will be manifest if
            defendant can show that a prosecutorial veto (a) was not
            premised upon a consideration of all relevant factors,
            (b) was based upon a consideration of irrelevant or
            inappropriate factors, or (c) amounted to a clear error

                                                                         A-3079-18T3
                                      11
            in judgement. In order for such an abuse of discretion
            to rise to the level of "patent and gross," it must further
            be shown that the prosecutorial error complained of
            will clearly subvert the goals underlying Pretrial
            Intervention.

            [State v. Johnson, 238 N.J. 119, 129 (2019) (quoting
            Roseman, 221 N.J. at 625)].

      The record we have described at length here reveals that defendant has not

satisfied any of these standards. Defendant committed a crime that directly

undermined the public's faith in the impartiality of elected officials. The trial

judge correctly found defendant did not rebut the presumption against admission

into PTI codified in Rule 3:28-1(e)(1).

      Affirmed.




                                                                          A-3079-18T3
                                       12